Case 6:19-cv-01456-CEM-EJK Document 256 Filed 07/31/20 Page 1 of 2 PageID 2015




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION



    JEFFREY PETER DATTO, Ph.D.,
                    Plaintiff,

    v.                                                     Case No: 6:19-cv-01456-CEM-EJK

    THE UNIVERSITY OF CENTRAL
    FLORIDA BOARD OF TRUSTEES,
    JOHN DOES 1-5,
                      Defendants.
     ________________________________/


         PLAINTIFF’S UNOPPOSED MOTION TO FILE A REPLY IN FURTHER
               SUPPORT OF HIS MOTION TO REOPEN DISCOVERY

            Plaintiff respectfully requests leave to file a reply that is 3 pages or less in order to

    respond to the 48 page Report and Recommendation that Defendant attached as an

    exhibit to its response (Doc. 255) to the motion to reopen discovery (Doc. 250) from a

    related case vs. the University of Miami.

            There are errors in the Report and Recommendation, related to his educational

    claims, that Plaintiff would like the opportunity to bring to the attention of this Court.

                            Local Rule 3.01(g) Good Faith Certificate

             The undersigned has conferred with the Defense Counsel, Mr. Ronald Harrop,

    who does not object to the relief sought herein.

                                    MEMORANDUM OF LAW

            Local Rule 3.01 states:




                                                  -1-
Case 6:19-cv-01456-CEM-EJK Document 256 Filed 07/31/20 Page 2 of 2 PageID 2016




           (c) No party shall file any reply or further memorandum directed to the
           motion or response allowed in (a) and (b) unless the Court grants leave.

           (d) A motion requesting leave to file either a motion in excess of 25 pages,
           a response in excess of 20 pages, or a reply or further memorandum shall
           not exceed three pages, shall specify the length of the proposed filing, and
           shall not include, as an attachment or otherwise, the proposed motion,
           response, reply, or other paper.

           Because the attached exhibit may influence both this pending motion to reopen

    discovery and also the pending motion to dismiss, Plaintiff believes he should be given

    an opportunity to respond to its contents.



                                 CERTIFICATE OF SERVICE

           I certify that a true and correct copy of the foregoing was furnished by Electronic

    Service through the Florida E-Portal System to counsel for the University of Central

    Florida Board of Trustees, Ronald L. Harrop, Esquire, RHarrop@oconlaw.com,

    O’Connor & O’ Connor, LLC, 800 N Magnolia Ave, Ste 1350, Orlando, FL 32803. (407)

    843-2100.



    Date: July 31, 2020                                 /s/ Jeffrey P Datto
                                                        Jeffrey P. Datto, Ph.D.
                                                        Pro Se Plaintiff
                                                        3352 w 98th pl
                                                        Hialeah, FL 33018
                                                        (786) 593-1271
                                                        JPDatto@gmail.com




                                                 -2-
